Exhibit 10.10

AMENDMENT TO LOAN DOCUMENTS

          THIS AMENDMENT to Loan Documents (this “Amendment”) is entered into as
of May 24, 2006, by and between, on the one hand, SILICON VALLEY BANK, a
California corporation (“Bank” or “Silicon”), and, on the other hand, Unify
Corporation, a Delaware corporation (“Borrower”), whose chief executive office
is located at 2101 Arena Blvd., Suite 100, Sacramento, California 95834.

RECITALS

          A.          Borrower and Bank are parties to  that certain Loan  and 
Security Agreement, dated June 6, 2003 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), between them.

          B.          Bank has extended credit to Borrower for the purposes
permitted in the Loan Agreement.

          C.          Borrower has requested that Bank amend the Loan Agreement
to extend the Revolving Loans Maturity Date, as more fully set forth herein.

          D.          Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

          NOW, THEREFORE, in consideration of the foregoing recitals and other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

          1.          Definitions.  Capitalized terms used but not defined in
this Amendment shall have the meanings given to them in the Loan Agreement.

          2.          Amendment to Loan Documents.

                        2.1     Extension of Revolving Loans Maturity Date.  The
portion of Section 4 of the Schedule to Loan Agreement that currently reads:

 

“With respect to all Obligations other than the Term Loan Obligations, June 4,
2006 (the “Revolving Loans Maturity Date”).”

hereby is amended and restated in its entirety to read as follows:

 

“With respect to all Obligations other than the Term Loan Obligations, August 3,
2006 (the “Revolving Loans Maturity Date”).”

1




          3.          Limitation of Amendments.

                        3.1     The amendments set forth in Section 2, above,
are effective for the purposes set forth herein and shall be limited precisely
as written and shall not be deemed to (a) be a consent to any amendment, waiver
or modification of any other term or condition of the Loan Agreement and any
other present or future agreement between Borrower or any guarantor of any of
the Obligations, on the one hand, and/or for the benefit of Bank, on the other
hand, in connection with the Loan Agreement (in each case, as amended, restated,
supplemented, or otherwise modified from time to time, collectively, the “Loan
Documents”), or (b) otherwise prejudice any right or remedy which Bank may now
have or may have in the future under or in connection with any Loan Document.

                        3.2     This Amendment shall be construed in connection
with and as part of the Loan Documents and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents, except as herein amended, are hereby ratified and confirmed and shall
remain in full force and effect.

          4.         Representations and Warranties.  To induce Bank to enter
into this Amendment, Borrower hereby represents and warrants to Bank as follows:

                        4.1     Immediately after giving effect to this
Amendment  (a) the representations and warranties contained in the Loan
Documents are true, accurate and complete in all material respects as of the
date hereof (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date), and
(b) no Event of Default has occurred and is continuing;

                        4.2     Borrower has the power and authority to execute
and deliver this Amendment and to perform its obligations under the Loan
Documents, as amended by this Amendment;

                        4.3     The organizational documents of Borrower
delivered to Bank on the Effective Date remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

                        4.4     The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Documents, as amended by this Amendment have been duly authorized;

                        4.5     The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Documents, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority,  or 
subdivision  thereof,  binding  on  Borrower,  or  (d) the  organizational
documents of Borrower;

2




                        4.6     The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Documents, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on either Borrower, except as already has been
obtained or made; and

                        4.7          This Amendment has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.

          5.          Fee.  In consideration for Bank entering into this
Amendment, Borrower shall pay Bank a fee of $2,500 concurrently with the
execution and delivery of this Amendment, which fee shall be non-refundable and
in addition to all interest and other fees payable to Bank under the Loan
Documents. Bank is authorized to charge said fee to Borrower’s loan account.

          6.           Counterparts.  This Amendment may be executed in any
number of counterparts and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.

          7.          Effectiveness.  This Amendment shall be deemed effective
upon the due execution and delivery to Bank of this Amendment by each party
hereto.

[Remainder of page intentionally left blank; signature page immediately
follows.]

3




          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered as of the date first written above.

UNIFY CORPORATION

 

 

 

 

 

 

 

Message [image002.jpg]

 

 

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

 

Message [image003.jpg]

 

4

 